Citation Nr: 0527779	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals, fracture, right fifth metacarpal with 
traumatic degenerative joint disease of the fifth metacarpal-
hamate joint.

2.  Entitlement to service connection for a right hand 
disorder with pain and swelling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to July 1954 
and again from April 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran testified at an RO 
hearing in May 2004 and a Travel Board hearing in August 
2005.  Transcripts of these hearings are associated with the 
claims folder.

The issue of entitlement to service connection for a right 
hand disorder with pain and swelling is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's right fifth metacarpal disability is 
currently manifested by subjective complaints of pain and 
objective findings of full range of motion and post-traumatic 
degenerative arthritis of the fifth metacarpal-hamate joint.




CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals, fracture, right fifth metacarpal with traumatic 
degenerative joint disease of the fifth metacarpal-hamate 
joint have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5227 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected right fifth 
metacarpal disability is more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2005).  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1 
(2005); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).   

The veteran's right fifth metacarpal disorder is currently 
rated as non-compensable pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5227-5010.  By regulatory amendment, 
effective August 26, 2002, changes were made to the schedular 
criteria for evaluating ankylosis and limitation of motion of 
digits of the hand.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

In deciding such a case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).

Under the version in effect until August 26, 2002, DC 5227 
applied to ankylosis of any finger other than the thumb, 
index finger or middle finger, that is, the ring finger or 
little finger.  DC 5227 provided a non-compensable rating for 
ankylosis of the ring or little finger.  A following note 
indicated that extremely unfavorable ankylosis of the ring 
finger would be rated as amputation under DC 5155.

Under 38 C.F.R. § 4.71a, DC 5227 (2005), which became 
effective on August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a non-compensable rating.  The note that now 
follows DC 5227 states that it should also be considered 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.
 
The veteran is also rated under DC 5010, the code for 
traumatic arthritis.  Degenerative or traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints or joint involved.  When there is 
arthritis and at least some limitation of motion, but the 
limitation of motion would be rated non-compensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; and a 20 percent rating is assigned 
when there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbatioins.  38 C.F.R. § 4.71a, DCs 5003 
and 5010.

The Board notes that when evaluating musculoskeletal 
disabilities, in addition to applying the schedular criteria, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated (to include with respect to flare-ups and/or 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Evidence relevant to the current severity of the veteran's 
right fifth metacarpal disorder includes a VA examination 
report dated in November 2001.  At that time, the veteran 
stated that since his injury in service, he had experienced 
burning discomfort in his right hand occasionally.  
Approximately 10 years ago, he noted a more frequent sense of 
pain and burning in the right hand.  Recently, the veteran 
had begun to have episodes in which he would wake up at night 
because of discomfort in his right hand.  

On physical examination, there was no swelling of the hands.  
Thenar, hypothenar, and interosseous muscles were normal 
without evidence of atrophy.  Abduction and adduction of the 
fingers was normal and the joints of the right hand exhibited 
normal range of motion.  Palmar abduction and adduction of 
the thumb was normal as well as opponent movement.  There was 
no evidence of instability or laxity of the fingers or the 
thumb and the examiner also noted that arthritis had never 
been diagnosed.  Overall, the Board must find that this 
examination report provides evidence against this claim as it 
does not indicate a compensable disability. 

The veteran was afforded another VA examination in July 2003.  
At that time the veteran complained of numbness of the right 
hand and reported wearing a wrist splint.  

On physical examination, there was no tenderness, warmth, or 
erythema anywhere about the right wrist.  There was full and 
painless range of motion on all joints of all digits, diffuse 
weakness in grip, and pinch and ulnar intrinsic function in 
all muscles of the right hand graded 4/5.  There was mild 
tenderness over the dorso-ulnar aspect of the right wrist, 
extending over the dorsum of the fourth and fifth metacarpals 
and slight tenderness over valor aspect of the right wrist, 
but no tenderness elsewhere.  There was slight decreased 
touch sensation over the palmar aspect of the right little 
finger and over the dorsal aspect of the right little and 
ring fingers as well as over the ulnar one-third of the 
dorsum.  There was decreased sensation to point over the 
palmar aspects of digits one, two, three, and five, over the 
dorsal aspect of the second, fourth, and fifth digits and the 
dorsum area of the fourth and fifth metacarpals.  

X-rays of the right hand showed a fully-healed fracture of 
the base of the fifth metacarpal with mild enlargement and 
slight angulation at the fracture site.  X-rays also showed 
degenerative joint disease of the fifth metacarpal-hamate 
joint which was noted to be post-traumatic by the examiner.  
The diagnosis was post-traumatic arthritis of the right fifth 
metacarpal-hamate joint and fully healed fracture of the 
right fifth metacarpal base with minimal deformity.  Overall, 
once again, the Board must find that this examination report 
provides evidence against this claim as it does not indicate 
a compensable disability. 

Based upon a review of the record, the Board finds no basis 
under either the old or new rating criteria for the 
assignment of an initial compensable rating for the service 
connected right fifth metacarpal disability under DC 5227, 
which governs ratings for ankylosis of the ring or little 
finger.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  There is no evidence of 
ankylosis, either favorable or unfavorable of any of the 
joints of the veteran's right fifth little finger.  Also, the 
right fifth finger has not been amputated.  The Board must 
find that service and post-service medical records provide 
evidence against this claim. 

Furthermore, a compensable evaluation for traumatic arthritis 
is not warranted under DC 5010 either.  For the purpose of 
rating disability from arthritis, the metacarpal-hamate joint 
without involvement of other joints is considered a "minor 
joint".  38 C.F.R. § 4.45(f).  As was stated earlier, a 
compensable rating under DC 5010 requires X-ray evidence of 
arthritis in two or more major joints or two or more minor 
joint groups.  Here, there is only evidence of arthritis in 
one minor joint.

It is important to note that the sole issue before the Board 
is entitlement to an initial compensable disability rating 
for residuals of a fracture to the right fifth metacarpal 
with traumatic degenerative joint disease of the fifth 
metacarpal-hamate joint, not an increased rating for an 
overall hand disorder.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's right fifth metacarpal disability. For instance, 38 
C.F.R. § 4.71a, DC 5230 (2005), which involves limitation of 
range of motion of individual digits, also provides a non-
compensable rating for any limitation of motion of the little 
finger.  The Board also notes that there is no muscle or 
nerve involvement.  As such, a review of the record, to 
include the objective medical evidence, fails to reveal any 
additional functional impairment associated with the 
veteran's right fifth metacarpal disability to warrant 
consideration of alternate rating codes.

The Board has also considered functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206-7.  However, the July 2003 VA examiner noted that 
there was painless range of motion on all joints of all 
digits of the right hand.  There is also no evidence of 
weakness, excess fatigability, or incoordination.  Moreover, 
the veteran is already assigned the maximum schedular 
evaluation under DC 5227.  In Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available, it 
is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra, are not applicable to the 
veteran's current claim.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service 
connected right fifth finger disability is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001, November 2002, March 2003, and July 2004.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson,  
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statements of the case (SSOCs) he was 
provided with specific information as to why his claim was 
being denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOCs generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, VA medical 
records, VA examination reports, and private medical records.  
The Board remanded this case to assist the veteran with his 
claim.  The veteran has not identified any other outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable evaluation for residuals, fracture, 
right fifth metacarpal with traumatic degenerative joint 
disease of the fifth metacarpal-hamate joint is denied.



REMAND

A review of the record shows that the veteran's claim for 
entitlement to service connection for a right hand disorder 
with pain and swelling was denied in a December 2004 rating 
decision.  The veteran submitted a written notice of 
disagreement regarding this denial in August 2005.  As of 
this date, the veteran has not been issued a statement of the 
case on this issue.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2005).

Under these circumstances, the case is REMANDED for the 
following action:

The RO should issue a statement of 
the case (SOC) regarding the issue of 
entitlement to service connection for 
a right hand disorder with pain and 
swelling.  The RO may wish to obtain 
a VA medical opinion to determine if 
the hand disorder (swelling, etc.) is 
associated with this service 
connected disability addressed above.  
The RO should advise the appellant of 
the need to timely file a substantive 
appeal if he desires appellate review 
of this issue.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


